DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gerald Chan on 24 August 2022.
The following claims have been amended as detailed below: 

Claim 3. (Currently Amended) A component of a surgical stapler, comprising:
an anvil coupled to a support jaw, wherein the support jaw comprises a cartridge configured to house a plurality of staples, and wherein the anvil is moveable relative to the support jaw to form a closed configuration in which a first tissue clamping interface at the anvil that abuts a second tissue clamping interface of the cartridge 
a cutting mechanism having a cutting portion, a first member and a second member, wherein the first member is movable both longitudinally and transversely relative to the support jaw, wherein the first member is closer to the anvil than to the support jaw, wherein the second member is closer to the support jaw than to the anvil
wherein the cartridge further comprises a first slot shaped to receive at least a part of the cutting mechanism, a second slot shaped to house at least a first one of the plurality of staples, and a third slot shaped to house at least a second one of the plurality of staples; and
wherein the cutting mechanism further comprises a first portion extending from the first member, and a second portion extending from the second member, wherein one of the first portion or the second portion has a vertical rectilinear side, and wherein another one of the first portion or the second portion has an engagement member configured to moveably engage the vertical rectilinear side.

Claim 10. (Currently Amended) A component of a surgical stapler, comprising:
an anvil coupled to a support jaw, wherein the support jaw comprises a cartridge configured to house a plurality of staples, and wherein the anvil is moveable relative to the support jaw to form a closed configuration in which a first tissue clamping interface at the anvil that abuts a second tissue clamping interface of the cartridge 
a cutting mechanism having a first flange shaped to slidingly engage the support jaw, and a second flange shaped to slidingly engage an outer surface of the anvil, wherein the second flange is moveable relative to the first flange 
wherein the cartridge further comprises a first slot shaped to receive at least a  part of the cutting mechanism, a second slot shaped to house at least a first one of the plurality of staples, and a third slot shaped to house at least a second one of the plurality of staples; and
wherein the cutting mechanism further comprises a first portion extending from the first flange, and a second portion extending from the second flange, wherein one of the first portion or the second portion has a vertical rectilinear side, and wherein another one of the first portion or the second portion has an engagement member configured to moveably engage the vertical rectilinear side.

Claim 16. (Currently Amended) The component of the surgical stapler of claim 3, wherein the cutting mechanism further comprises a  limiter located closer to a distal end of the first member than to a proximal end of the first member,  limiter is configured to limit a distance between the first member and the second member to a maximum value 

Claim 17. (Currently Amended) A component of a surgical stapler, comprising:
an anvil coupled to a support jaw, wherein the support jaw comprises a cartridge configured to house a plurality of staples, and wherein the anvil is moveable relative to the support jaw to form a closed configuration in which a first tissue clamping interface at the anvil that abuts a second tissue clamping interface of the cartridge; 
a cutting mechanism having a cutting portion, a first member and a second member, wherein the first member is movable both longitudinally and transversely relative to the support jaw, wherein the first member is closer to the anvil than to the support jaw, wherein the second member is closer to the support jaw than to the anvil; 
a first actuator  coupled to the first member and extending towards a proximal end of the surgical stapler; 
a second actuatorcoupled to the second member and extending towards the proximal end of the surgical stapler;
wherein at least a part of the first actuator and at least a part of the second actuator are parallel to each other.

Claim 19. (Currently Amended) A component of a surgical stapler, comprising:
an anvil coupled to a support jaw, wherein the support jaw comprises a cartridge configured to house a plurality of staples, and wherein the anvil is moveable relative to the support jaw to form a closed configuration in which a first tissue clamping interface at the anvil that abuts a second tissue clamping interface of the cartridge; and
a cutting mechanism having a first flange shaped to slidingly engage the support jaw, and a second flange shaped to slidingly engage an outer surface of the anvil, wherein the second flange is moveable relative to the first flange, and wherein the cutting mechanism comprises a cutting portion;
a first actuator coupled to the first flange and extending towards a proximal end of the surgical stapler; and 
a second actuator coupled to the second flange and extending towards the proximal end of the surgical stapler;
wherein at least a part of the first actuator and at least a part of the second actuator are parallel to each other.

Claim 20. (New) The component of the surgical stapler of claim 17, wherein the anvil and the support jaw have an envelope diameter when surgical stapler is in the closed configuration; and
wherein a leg length of at least one of the plurality of staples is at least 53% of the envelope diameter.

Claim 21. (New) The component of the surgical stapler of claim 17, wherein the first member has a curvilinear bottom surface interfacing the anvil.

Claim 22. (New) The component of the surgical stapler of claim 20, wherein:
the leg length is 3.42 mm or greater, and the envelope diameter is 5.6 mm or less; or
the leg length is 4.72 mm or greater, and the envelope diameter is 8.6 mm or less.

Claim 23. (New) The component of the surgical stapler of claim 19, wherein the anvil and the support jaw are shaped to fit within an envelope diameter when in the closed configuration; and 
wherein a leg length of at least one of the plurality of staples is at least 53% of the envelope diameter.

Claim 24. (New) The component of the surgical stapler of claim 23, wherein:
the leg length is 3.42 mm or greater, and the envelope diameter is 5.6 mm or less; or
the leg length is 4.72 mm or greater, and the envelope diameter is 8.6 mm or less.

Allowable Subject Matter
Claims 3-24 are allowed.
The following is an examiner’s statement of reasons for allowance.  The prior art fails to disclose or make obvious the claimed combination including the following limitations:
wherein the cutting mechanism further comprises a first portion extending from the first member, and a second portion extending from the second member, wherein one of the first portion or the second portion has a vertical rectilinear side, and wherein another one of the first portion or the second portion has an engagement member configured to moveably engage the vertical rectilinear side.
a first actuator coupled to the first member and extending towards a proximal end of the surgical stapler; a second actuator coupled to the second member and extending towards the proximal end of the surgical stapler; wherein at least a part of the first actuator and at least a part of the second actuator are parallel to each other.
Of the prior art Baxter (PG Pub 2015/0173746 A1) is deemed to be the most relevant to the cited limitations.  Figs. 43-44 of Baxter have first and second portions but does not have an engagement member configured to moveably engage the vertical rectilinear side.  It also has a single actuator not two extending parallel to one another.  The cited references taken singly or in combination do not anticipate or make obvious the Applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694. The examiner can normally be reached M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW M TECCO/Primary Examiner, Art Unit 3731